Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
7. 	Claim 7, 9, 14, 21, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8, 10, 22 & 24 are also objected since they depend upon the above claims. 


Claim Rejection- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 15, 16, 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684), in view of Nariyambut Murali (Pub No. 20170267177) and further in view of Dwivedi (Pub No. 2019/0251372). 
Regarding claim 1, Jammoussi discloses a method of estimating lanes, the method comprising: estimating one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); estimating one or more second lane boundaries of a camera frame based on a control point estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -203 for lane boundaries to estimate lanes. Control point estimation process [Wingdings font/0xE0]image processing techniques to detect the lane markings 201, 202, 203) & (Para. 15-17: Lane boundaries); and estimating one or more lanes based on the one or more first lane boundaries and the one or more second lane boundaries (Para. 26-27: Generate lane map based on lane boundary) & (Fig. 3).
Jammoussi is silent regarding the system is using a first camera frame and a second camera frame to estimate lane boundaries.
In a similar field of endeavor, Murali discloses a vehicle system using a first camera frame and a second camera frame to estimate lane boundaries (Para. 26: Camera on the left takes image on left and camera on the right takes image on right side. Vehicle 202 use this information to determine a position. The positions or distances determined by the lane component 104 may include distances between lane markings 204 and 206).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle lane boundary position system of Murali’s disclosure with the lane mark detection system, as taught by Jammoussi. Doing so would have resulted in effectively determine the lane mark of a road to estimate the roadway for safely autonomous driving.

In a similar field of endeavor, Dwivedi discloses estimating first lane boundary based on a local mask segmentation estimation process (Para. 146-147: Estimating lane edge based on a local mask segmentation) & (Para. 14 & 149); wherein the local mask segmentation estimation process and the control points estimation process are different process (Para. 142: control points estimation process & Para. 146-147: Masking/ local mask segmentation) (Note: It would have been obvious that the control point estimation and local mask segmentation process are two different process). 
At the time of filling, it would have been obvious to use local mask segmentation estimation process to determine the lane boundary to guide a vehicle properly within the lane to assist the driver.   
Regarding claim 2 & 16, Jammoussi remains as applied above and continues to discloses the one or more first lane boundaries and the one or more second lane boundaries are the same (Fig. 2: Lane boundary-202 same boundary for 1st and 2nd lane).
Regarding claim 29, Claim 29 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 30, claim 30 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 15, Jammoussi discloses an apparatus, comprising: a memory; and a processor communicatively coupled to the memory (Para. 10Processor & Memory), wherein the memory and/or the processor are configured to: estimate one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); estimate one or more second lane boundaries of a camera frame based on a Para. 9 & Para. 12: Camera providing image to detect lane marking -203 for lane boundaries to estimate lanes) & Control point estimation process [Wingdings font/0xE0]image processing techniques to detect the lane markings 201, 202, 203) & (Para. 15-17: Lane boundaries); and estimate one or more lanes based on the one or more first lane boundaries and the one or more second lane boundaries (Para. 26-27: Generate lane map based on lane boundary) & (Fig. 3).
Jammoussi is silent regarding the system is using a first camera frame and a second camera frame to estimate lane boundaries.
In a similar field of endeavor, Murali discloses a vehicle system using a first camera frame and a second camera frame to estimate lane boundaries (Para. 26: Camera on the left takes image on left and camera on the right takes image on right side. Vehicle 202 use this information to determine a position. The positions or distances determined by the lane component 104 may include distances between lane markings 204 and 206).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle lane boundary position system of Murali’s disclosure with the lane mark detection system, as taught by Jammoussi. Doing so would have resulted in effectively determine the lane mark of a road to estimate the roadway for safely autonomous driving.
Jammoussi is also silent regarding estimating first lane boundary based on a local mask segmentation estimation process; wherein the local mask segmentation estimation process and the control points estimation process are different process. 
In a similar field of endeavor, Dwivedi discloses estimating first lane boundary based on a local mask segmentation estimation process (Para. 146-147: Estimating lane edge based on a local mask segmentation) & (Para. 14 & 149); wherein the local mask segmentation estimation process and the control points estimation process are different process (Para. 142: control points estimation process & Para. 146-147: Masking/ local mask segmentation) (Note: It would have been obvious that the control point estimation and local mask segmentation process are two different process). 
At the time of filling, it would have been obvious to use local mask segmentation estimation process to determine the lane boundary to guide a vehicle properly within the lane to assist the driver.   

Claims 3-6 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684) and further in view of Murali (Pub No. 20170267177), in view of Dwivedi (Pub No. 2019/0251372) and further in view of NPL (Reliable multilane detection and classification by utilizing CNN as a regression network). 
Regarding claim 3 & 17, Jammoussi discloses estimating lanes, the method comprising: estimating one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries).
Jammoussi is silent regarding predicting a first set of one or more lane boundary boxes (LBBs) within the first camera frame prior to estimating the one or more first lane boundaries, the first set including a first LBB; and predicting a second set of one or more lane boundary boxes (LBBs) within the second camera frame prior to estimating the one or more second lane boundaries, the second set including a second LBB.
redicted positions of lane boundaries) & (Page 7-8: Lane prediction based on coordinate prediction); and predicting a second set of one or more lane boundary boxes (LBBs) within the second camera frame prior to estimating the one or more second lane boundaries, the second set including a second LBB (Para. 3.2: Predicted positions of lane boundaries) & (Page 7-8: Lane prediction based on coordinate prediction).
At the time of filling, it would have been obvious to use lane prediction system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 4 & 18, Jammoussi is silent regarding the first and second camera frames are the same, and wherein the first LBB overlaps, at least in part, with the second LBB.
NPL discloses the first and second camera frames are the same (Fig. 8: Multiple same frame), and wherein the first LBB overlaps, at least in part, with the second LBB (Fig. 6: LBB overlaps).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 5 & 19, Jammoussi is silent regarding the first and second LBBs are the same.
NPL discloses the first and second LBBs are the same (Fig. 8: Multiple same frame) & (Fig. 6: LBB overlaps).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 6 & 20, Jammoussi is silent regarding the first LBB is less than an entirety of the first camera frame
NPL discloses the first LBB is less than an entirety of the first camera frame (Fig. 8: Lane boundary is less than the camera frame).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Claims 11-13 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684) and further in view of Murali (Pub No. 20170267177), in view of Dwivedi (Pub No. 2019/0251372), in view of NPL and further in view of Ibrahim (Pub No. 20140358414).
Regarding claim 11 & 25, Jammoussi is silent regarding estimating the one or more lanes comprises: combining the one or more first lane boundaries and the one or more second lane boundaries into one or more combined lane boundaries; updating the one or more combined lane boundaries into one or more updated lane boundaries; and estimating the one or more lanes based on the updated one or more lane boundaries.
Ibrahim discloses estimating the one or more lanes comprises: combining the one or more first lane boundaries and the one or more second lane boundaries into one or more combined lane boundaries (Para. 88: Combined lanes path) & (Para. 147-148: Combined lanes); updating the one or more combined lane boundaries into one or more updated lane boundaries (Para. 96-97: Updates the path data); and estimating the one or more lanes based on the updated one or more lane boundaries (Para. 97: Detection of lanes) (Claim 18: Determine the connected lane based on update information) & (Para. 148-152).

Regarding claim 12 & 26, Jammoussi is silent regarding rejecting outliers from the one or more combined lane boundaries; and wherein estimating the one or more lanes based on the updated one or more lane boundaries comprises sampling for lane markers (LMs) based on the updated one or more lane boundaries.  
Ibrahim discloses rejecting outliers from the one or more combined lane boundaries  (Para. 152: Discard the outliers).; and wherein estimating the one or more lanes based on the updated one or more lane boundaries comprises sampling for lane markers (LMs) based on the updated one or more lane boundaries (Para. 96-97: Updates the path data) & (Para. 148-152: estimating the one or more lanes based on the updated) & (para. 256: outlier samples in statistical analysis).  
At the time of filling, it would have been obvious to use lane detection system and find navigation route for safely assist the autonomous vehicle. 
Regarding claim 13 & 27, Jammoussi is silent regarding the outliers in the same LBB comprises performing random sample consensus (RANSAC) on the one or more combined lane boundaries.  
NPL discloses the outliers in the same LBB comprises performing random sample consensus (RANSAC) on the one or more combined lane boundaries (Page 12: lane detection and tracking with RANSAC and kalman filter (Reference-16 was disclosed)) & (Fig. 8). Therefore, performing random sample consensus (RANSAC) would have been obvious in lane detection system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648